Filed 5/11/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 83







A.R. Audit Services, Inc., 		Plaintiff and Appellee



v.



Lawrence Ulledahl, 		Defendant and Appellant







No. 20110002







Appeal from the District Court of Mountrail County, Northwest Judicial District, the Honorable Richard L. Hagar, Judge.



AFFIRMED.



Per Curiam.



Rachel Eve Thomason (argued) and Damian John Huettl (on brief), P.O. Box 2056, Bismarck, N.D. 58502-2056, and Ivan A. Tschider (on brief), P.O. Box 6262, Bismarck, N.D. 58506-6262, for plaintiff and appellee.



Jeffrey Lee Sheets, Heritage Place, 201 South Main Street, Suite 201, Minot, N.D. 58701, for defendant and appellant; submitted on brief.

A.R. Audit Services, Inc. v. Ulledahl

No. 20110002



Per Curiam.

[¶1]	Lawrence Ulledahl appealed from a district court summary judgment awarding a money judgment to A.R. Audit Services, Inc., as assignee of Trinity Health, for medical services provided to Ulledahl by Trinity Health.  Ulledahl contends the district court erred in granting A.R. Audit Services’ motion for summary judgment.  We affirm under N.D.R.App.P. 35.1(a)(6).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom